Exhibit 10.1

CHANGE IN CONTROL, SEVERANCE AND NON COMPETE AGREEMENT

OF CENTERSTATE BANKS, INC.

This Change in Control, Severance and Non-Compete Agreement (this “Agreement”)
is made and entered into this 26th day of July, 2012, by and among CenterState
Banks, Inc. (the “Corporation” or “Employer”), a corporation organized under the
laws of the State of Florida, with its main office in Davenport, Florida and
Daniel E. Bockhorst (the “Executive”). Any reference to the “Board of Directors”
herein shall mean the Board of Directors of the Corporation.

WHEREAS, the Executive has heretofore served in the position of Chief Risk
Officer and Executive Vice President of CenterState Bank of Florida, N.A. (the
“Bank”), a subsidiary of the Corporation and in that capacity has had access to
confidential and proprietary information and trade secrets of the Corporation:

NOW THEREFORE, in consideration of the performance of the responsibilities of
the Executive and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

  1. No Employment Contract

The parties hereto acknowledge and agree (i) that this Agreement is not a
management or employment agreement and (ii) that none of the terms and
conditions contained herein shall be operative until such time as there is a
Change in Control as hereinafter defined in this Agreement. Prior to a Change in
Control, the Executive agrees and acknowledges that he is an employee-at-will of
the Corporation, and/or any subsidiary thereof.

 

  2. Term of Agreement

(a) The term of this Agreement shall be for a period beginning on the execution
date of this Agreement and ending on the date of the first board of directors
meeting immediately following the 2015 annual shareholders’ meeting expecting to
occur before the end of April 2015 (“first renewal date”). This Agreement will
automatically renew for subsequent three year periods (approximately), ending on
the first board of directors meeting immediately following every third annual
shareholders meeting thereafter (“future renewal dates”). The board of directors
may elect to terminate this agreement, subject to paragraph 5(c), by majority
vote, only on the first renewal date or any future renewal dates, unless as
otherwise provided herein.

(b) Subject to Paragraph 5(c), if, prior to a Change in Control of the
Corporation, the Executive ceases for any reason to be an employee of the
Corporation, the Executive shall not be entitled to any severance or change in
control payments as contemplated by this Agreement.

(c) Unless sooner terminated as set forth herein, this Agreement shall terminate
when the Executive reaches age sixty-five (65).

 

  3. Termination for Cause

(a) The Executive shall have no right to receive severance or other benefits
under this Agreement for any period after the date of termination for Cause. For
purposes of this Agreement, termination of Employment by the Corporation for
“Cause” shall mean only as a result of the following events:

 

  (i) material breach of any provision of this Agreement:

 

  (ii) breach of a fiduciary duty involving personal gain or profit;

 

  (iii) intentional failure to perform stated duties;

 

  (iv) a willful and material breach of the policies and procedures for the
operation of the Corporation, including any subsidiaries;

 

4



--------------------------------------------------------------------------------

  (v) willful violation of any law, rule, regulation (other than a law, rule or
regulation relating to a traffic violation or similar offense); or

 

  (vi) willful misconduct; or

 

  (vii) and any such act shall have been materially harmful to the Corporation,
as determined by its Board of Directors.

(b) For purposes of Paragraphs 3(a)(iv), 3(a)(v) and 3(a)(vi), no act, or
failure to act, on the Executive’s part shall be considered “willful” unless he
has acted, or failed to act, with an absence of good faith and without a
reasonable belief that his action or failure to act was in or not opposed to the
best interests of the Corporation.

 

  4. Voluntary Termination of Employment

The Executive’s employment may be terminated by the Executive at any time upon
sixty (60) days’ written notice to the Corporation or upon such shorter period
as may be agreed upon between the Executive and the Board of Directors.

 

  5. Change in Control

(a) If, during the term of this Agreement, there is a Change in Control of the
Corporation, the Executive may be entitled to a change of control payment. The
amount of this change of control payment shall be the benefits specified in
Paragraph 6 of this Agreement.

(b) For purposes of this Agreement, a “Change in Control of the Corporation”
shall mean:

 

  (i) The acquisition after the date of this Agreement by a person or persons
acting in concert of the power to vote 51% or more of a class of the
Corporation’s voting securities;

 

  (ii) during any period of two (2) consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Corporation cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least a majority of the directors then in office who were
directors in office at the beginning of the period;

 

  (iii) the Corporation shall have merged into or consolidated with another
corporation, or merged another corporation into the Corporation, on a basis
whereby less than fifty percent (50%) of the total voting power of the surviving
corporation is held in the aggregate by the holders of voting stock of the
Corporation immediately prior to such transaction; or

 

  (iv) the Corporation shall have sold or otherwise transferred 75% or more of
its assets to another person. The term “person” refers to an individual,
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization or other entity.

(c) Notwithstanding the second clause of the first sentence of Paragraph 1, if,
following the commencement of discussion by the Corporation with a party that
ultimately results in a Change of Control of the Corporation with the same
party, but prior to the occurrence of such Change in Control of the Corporation,
the Executive’s employment is terminated by the Corporation for any reason other
than for Cause, or the Board of Directors elects to terminate this Agreement
pursuant to Section 2(a), the Executive will be entitled to a severance payment.
The amount of this severance payment shall be the benefits specified in
Paragraph 6 of this Agreement.

 

5



--------------------------------------------------------------------------------

  6. Change in Control or Severance Benefits

(a) As set forth above, Executive will be entitled to a severance payment
subject to the conditions of Section 5(c) of this Agreement. In addition, if the
Executive is employed with the Corporation or any of its subsidiaries upon the
closing of a Change in Control and if within one year following a Change in
Control the employment of the Executive is terminated (i) by Corporation or its
subsidiaries, as the case may be, for any reason other than Cause, or (ii) by
the Executive for Good Reason, then on or before the effectiveness of such
termination, Corporation shall pay Executive, or in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a lump sum cash payment equal to 1
(one) times the Executive’s annual base salary. The term annual base salary
shall refer to the Executive’s then current base salary annualized and does not
include cash bonus payments, if any, for services rendered to the Corporation or
any subsidiary. The foregoing shall be in addition to any other rights that the
Executive may be entitled to under any other agreements with, or benefit plans
of, the Corporation or any subsidiary.

(b) Cause and Good Reason. For purposes of this Agreement, “Cause” shall have
the meaning set forth in Section 3(a) of this Agreement. For purposes of this
Agreement, “Good Reason” shall mean (i) without the express written consent of
the Executive, any reduction of the Executive’s base salary with Corporation or
any of its subsidiaries, as the case may be, (ii) without the express written
consent of the Executive, Corporation or any of its subsidiaries, as the case
may be, requiring the Executive to be based in any office or location other than
at which the Executive is based at the date of the Change in Control (except for
travel which is reasonably required in the performance of the Executive’s
responsibilities and which is substantially similar as to frequency and duration
to the travel required of the Executive during the one-year period immediately
prior to the date of the Change in Control), or (iii) without the express
written consent of the Executive, Corporation or any of its subsidiaries, as the
case may be, significantly reduces the duties, responsibilities, authority or
title of the Executive. Any termination by Corporation or any of its
subsidiaries, as the case may be, for Cause or by the Executive for Good Reason
shall be communicated by a Notice of termination to the other party. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which (i) indicates the specific termination provision of this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) specifies the termination date such
employment.

 

  7. Confidentiality and Creative Work

(a) The Executive covenants and agrees not to reveal to any person, firm, or
corporation any confidential information of any nature concerning the
Corporation or its business, or anything connected therewith. As used in this
Agreement, the term “confidential information” means all of the Corporation’s
and affiliates’ confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the term of this
Agreement, including but not limited to:

(i) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;

(ii) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;

(iii) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, customer information, employee lists, employee
information, financial products and services, financial products and services
pricing, financial information and projections, or other sales information; and

(iv) trade secrets, as defined from time to time by the laws of the State of
Florida.

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Corporation, or (y) otherwise than by or at the
direction of the Executive. This Paragraph 7 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

 

6



--------------------------------------------------------------------------------

(b) The Executive agrees to deliver or return to the Corporation upon
termination of employment, or as soon thereafter as possible, all written
information and any other similar items furnished by the Corporation or any of
its subsidiaries or prepared by the Executive in connection with the Executive’s
services hereunder. The Executive will retain no copies thereof after
termination of this Agreement or termination of the Executive’s employment.

(c) The Executive agrees that all creative work and work product, including but
not limited to all technology, business management tools, processes, software,
patents, trademarks, and copyrights developed by the Executive during the term
of his employment with the Corporation or any of its subsidiaries, regardless of
when or where such work or work product was produced, constitutes work made for
hire, all rights of which are owned by the Corporation. The Executive hereby
assigns to the Corporation all rights, title, and interest, whether by way of
copyrights, trade secret, trademark, patent, or otherwise, in all such work or
work product, regardless of whether the same is subject to protection by patent,
trademark, or copyright laws. This Paragraph 7 shall not be construed to require
assignment to the Corporation of the Executive’s right, title, and interest in
creative work and work product, including but not limited to inventions,
patents, trademarks, and copyrights, developed by the Executive entirely on the
Executive’s own time and without using the Corporation’s equipment, supplies,
facilities, or trade secrets of the Corporation or any of its subsidiaries
unless the creative work or work product (x) relates to the business or actual
or demonstrably anticipated research or development of the Corporation or any of
its subsidiaries or (y) results from any work performed by the Executive for the
Corporation or any of its subsidiaries. However, to enable the Corporation to
determine the rights of the Corporation and the Executive in any creative work
and work product developed by the Executive that the Executive considers
nonassignable under this Paragraph 7, including but not limited to inventions,
patents, trademarks, and copyrights, the Executive shall during the term of this
Agreement timely report to the Corporation all such creative work and work
product.

(d) The Executive hereby acknowledges that the enforcement of this Paragraph 7
is necessary to ensure the preservation, protection, and continuity of the
business, trade secrets, and goodwill of the Corporation, and that the
restrictions set forth in Paragraph 7 are reasonable in terms of time, scope,
territory, and in all other respects. The Executive acknowledges that it is
impossible to measure in money the damages that will accrue to the Corporation
if the Executive fails to observe the obligations imposed by Paragraph 7.
Accordingly, if the Corporation institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Corporation and the Executive agrees not to urge in
any such action the claim or defense that an adequate remedy at law exists. If
there is a breach or threatened breach by the Executive of the provisions of
Paragraph 7, the Corporation shall be entitled to an injunction without bond to
restrain the breach or threatened breach, and the prevailing party in any the
proceeding shall be entitled to reimbursement for all costs and expenses,
including reasonable attorneys’ fees. The existence of any claim or cause of
action by the Executive against the Corporation or any of its subsidiaries shall
not constitute and shall not be asserted as a defense by the Executive to
enforcement of Paragraph 7.

(e) Affiliates’ Confidential Information is Covered. For purposes of this
Agreement the term “affiliate” includes the Corporation, its subsidiaries, and
any entity that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with the Corporation or
its subsidiaries.

(f) The Executive’s obligations under Paragraph 7 shall survive employment
termination regardless of the manner in which termination occurs, except change
of control as defined in Paragraph 6 and shall be binding upon the Executive’s
heirs, executors, and administrators.

 

  8. Competition after Employment Termination

(a) The restrictions in this Paragraph 8 have been negotiated, presented to and
accepted by the Executive contemporaneous with the offer and acceptance by the
Executive of this Agreement. The Employer’s

 

7



--------------------------------------------------------------------------------

decision to enter into this Agreement is conditioned upon the Executive’s
agreement to be bound by the restrictions contained in this Paragraph 8. This
Paragraph 8 shall be void if the employment of the Executive is terminated by
the Corporation without “Cause” (as defined in Section 3(a) of this Agreement)
or if a Change in Control occurs before the Executive’s employment termination.
For purposes of this Paragraph 8 the term “Employer” includes not only the
Corporation but also each of its subsidiaries.

(b) The Executive promises and agrees that during the Restricted Period (as
defined below) and in the Restricted Territory (as defined below) the Executive
shall1:

 

  (i) not directly or indirectly solicit or attempt to solicit any Customer (as
defined below) to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind, or variety as provided to the Customer by the
Employer during the two years immediately before the Executive’s employment
termination with the Employer;

 

  (ii) not directly or indirectly influence or attempt to influence any
Customer, joint venturer, or other business partner of the Employer to alter
that person or entity’s business relationship with the Employer in any respect;
and

 

  (iii) not accept the Financial Products or Services business of any Customer
or provide Financial Products or Services to any Customer on behalf of anyone
other than the Employer.

(c) The Executive promises and agrees that during the Restricted Period in the
Restricted Territory the Executive shall not engage, undertake, or participate
in the business of providing, selling, marketing, or distributing Financial
Products or Services of a similar nature, kind, or variety (x) as offered by the
Employer to Customers during the two years immediately before the Executive’s
employment termination with the Employer, or (y) as offered by the Employer to
any of its Customers during the Restricted Period.2

(d) The Executive promises and agrees that during the Restricted Period the
Executive shall not solicit or attempt to solicit and shall not encourage or
induce in any way any employee, joint venturer, or business partner of the
Employer to terminate an employment or contractual relationship with the
Employer. The Executive agrees that the Executive shall not hire any person
employed by Employer during the two-year period before the Executive’s
employment termination with the Employer or any person employed by the Employer
during the Restricted Period.

(e) The Executive promises and agrees that during the Restricted Period the
Executive shall not cause statements to be made (whether written or oral) that
reflect negatively on the business reputation of the Employer. The Employer
likewise promises and agrees that during the Restricted Period the Employer
shall not cause statements to be made (whether written or oral) that reflect
negatively on the reputation of the Executive.

(f) The Executive and the Employer acknowledge and agree that the provisions of
this Paragraph 8 have been negotiated and carefully determined to be reasonable
and necessary for the protection of legitimate business interests of the
Employer. Both parties agree that a violation of Paragraph 8 is likely to cause
immediate and irreparable harm that will give rise to the need for court ordered
injunctive relief. In the event of a breach or threatened breach by the
Executive of any provision of this Agreement, the Employer shall be entitled to
obtain an injunction without bond restraining the Executive from violating the
terms of this Agreement and to institute an action against the Executive to
recover damages from the Employee for such breach. These remedies for default or
breach are in addition to any other remedy or form of redress provided under
Florida law. The parties acknowledge that the provisions of this Paragraph 8
survive termination of the employment relationship, but the provisions of this

 

1 

For example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

2 

For example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

 

8



--------------------------------------------------------------------------------

Paragraph 8 shall be null and void if a Change in Control occurs before
employment termination. The parties agree that if any of the provisions of this
Paragraph 8 are deemed unenforceable by a court of competent jurisdiction, that
such provisions may be stricken as independent clauses by the court in order to
enforce the remaining territory restrictions and that the intent of the parties
is to afford the broadest restriction on post-employment activities as set forth
in this Agreement. Without limiting the generality of the foregoing, without
limiting the remedies available to the Employer for violation of this Agreement,
and without constituting an election of remedies, if the Executive violates any
of the terms of Paragraph 8 the Executive shall forfeit on the Executive’s own
behalf and that of beneficiary(ies) any rights to and interest in any severance
or other benefits under this Agreement or other contract the Executive has with
the Bank or the Corporation.

(g) Definitions:

(i) “Restricted Period” as used herein means the one-year period immediately
after the Executive’s termination and/or separation of employment with the
Employer, regardless of the reason for termination and/or separation, except for
reason of Change of Control as defined within this Agreement. The Restricted
Period shall be extended in an amount equal to any time period during which a
violation of Paragraph 8 of this Agreement is proven.

(ii) “Restricted Territory” as used herein means all of Indian River County,
Florida.

(iii) “Customer” as used herein means any individual, joint venturer, entity of
any sort, or other business partner of the Employer, with, for or to whom the
Employer has provided Financial Products or Services during the last two years
of the Executive’s employment with the Employer; or any individual, joint
venturer, entity of any sort, or business partner whom the Employer has
identified as a prospective customer of Financial Products or Services within
the last two years of the Executive’s employment with the Employer.

(iv) “Financial Products or Services” as used herein means any product or
service that a financial institution or a financial holding company could offer
by engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Employer or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with the Employer.

 

  7. Payment of Legal Fees

If the Executive or the Corporation initiates a proceeding, the prevailing party
shall be entitled to reimbursement from the other party for all reasonable legal
fees and expenses incurred.

 

  8. Successor Organization

The obligations of the Corporation as set forth herein shall continue to be the
obligation of any successor organization, any organization which purchases
substantially all of the assets of the Corporation, as well as any organization
which assumes substantially all of the liabilities of the Corporation whether by
merger, consolidation, or other form of business combination.

 

  9. Notices

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice.

 

9



--------------------------------------------------------------------------------

A. If to the Corporation, to:

Board of Directors

CenterState Banks, Inc.

42745 U.S. Highway 27

Davenport, Florida 33837

B. If to the executive, to:

Daniel E. Bockhorst

210 Oak Hammock Court SW

Vero Beach, Florida 32962

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

  10. No Mitigation Required

There shall be no requirement that Executive mitigate any damages or reduce the
amount of any payment provided for in Paragraph 5(c) or Paragraph 6 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in Paragraph 6 be reduced by any compensation earned by Executive as the result
of employment by any other employer after the date of termination or otherwise.

 

  11. Amendments

No amendments or additions to this Agreement shall be binding unless in writing
and signed by all parties hereto, except as herein otherwise provided.

 

  12. Paragraph Headings

The paragraph headings used in the Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement.

 

  13. Severability

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

  14. Governing Law; Venue

The Agreement shall, except to the extent that federal law (including any law,
rule, or applicable banking regulation) shall be deemed to apply, be governed by
and construed and enforced in accordance with the laws of Florida. The sole and
exclusive venue for any action arising out of this Agreement shall be a State
court located in Polk County, Florida.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.

 

WITNESSES:     CENTERSTATE BANKS, INC. /s/ James J. Antal     By:   /s/ Ernest
S. Pinner   Date: July 26, 2012 /s/ Debbie Harsh     Its:   Chairman and Chief
Executive Officer /s/ Tracy Bockhorst     /s/ Daniel E. Bockhorst (“Executive”)

 

11